DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 2,605,746 (Kahn et al.).
	With regard to claim 30, Kahn discloses a writing instrument (fountain pen) comprising: a first portion (barrel 10) and a second portion (cap 23), the second portion being at least partially fitted into the first portion (by way of bushing 20) and being moveable in an axial direction relative to the first portion (see position shown in Figs. 1 and 2 versus the position shown in Fig. 3); the first portion includes a first distal end (bottom of fountain pen in Figs. 1-3) while the second portion includes a second distal end (at push button 24) opposite the first distal end (see Figs. 1-3), and a lock (pawl 28 interacting with rib 27); the first distal end includes a writing tip or a nib (ball point 14); wherein the lock is movable between a first configuration(see orientation of pawl in Figs. 1 and 3) and a second configuration (see orientation of pawl in Fig. 2) by gravity only (col. 3, lines 24-33, 42-46, 50-54), wherein in the first configuration, the lock is configured to permit relative axial movement between the first portion and the second portion, and in the second configuration (col. 3, lines 24-33, 42-46, 50-54, 54-62), the lock is configured to prevent relative axial movement between the first portion and the second portion (col. 3, lines 24-33, 42-46, 50-54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,967,668. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 13-32 are merely broader recitations or alternate combinations of features recited in claims 1-13 of U.S. Patent No. 10,967,668.  The features of pending claims 13-32 are disclosed by claims 1-13 of U.S. Patent No. 10,967,668 as set forth in the correspondence table below.
Pending claim
Claims of U.S. Patent No. 10,967,668
13
1
14
1
15
1
16
1
17
1, 2
18
1, 3
19
1, 3, 4
20
1, 5
21
1, 5, 6
22
1, 7
23
1, 7, 8
24
1, 7, 8, 9
25
1, 7, 8, 10
26
1, 7, 11
27
1, 7, 12
28
1, 7, 12, 13
29
1
30
1, 2
31
1, 2, 7, 8, 10
32
1, 2, 5, 7, 8, 10


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2017/0274700 (Kim) discloses a thermochromic writing instrument that includes a body 1, a rib 3, a moving member 5, a frictional member 7, a weight 9, and a guide 11.
	U.S. patent no. 4,669,904 (Kageyama et al.) discloses a writing instrument with weight actuation.
	GB 869,699 (Schmidt) discloses a ball-point pen comprising a writing unit 14 slidably housed within the barrel and a weight 15 movable under the action of gravity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799